Citation Nr: 1018692	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant had active honorable service from March 1972 to 
April 1975.  From April 21, 1975 to June 7, 1977 the 
appellant was discharged from service under other than 
honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In August 2009, the appellant testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.   

Recent case law indicated that a claim for a mental health 
disability includes any mental disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a 
change in diagnosis or the specificity of the claim must be 
carefully considered in determining whether the claim is 
based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  In Boggs, the United States Court of 
Appeals for the Federal Circuit found that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury, when it is 
an independent claim based on distinct factual bases.  
Recognition is given to the Court holding in Velez v. 
Shinseki, No. 07-1704, 2009 WL 3236042, 5 (Oct. 9, 2009), 
that the focus of the analysis must be whether the evidence 
truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.   

The Board notes that the Veteran has been diagnosed as having 
major depressive disorder (MDD) as well as PTSD.  However, as 
opposed to facts in Velez, the Veteran has consistently 
pursued a claim for service connection for PTSD; and, in that 
regard, the present request to reopen turns upon diagnoses 
and factual bases that were considered in prior decisions.  
Therefore, the threshold question of whether new and material 
evidence has been submitted must be addressed.

In contrast, medical evidence has been submitted by the 
Veteran that intermittently lists MDD as one of his current 
mental disorder diagnoses.  Unlike PTSD, evidence of the 
Veteran's MDD diagnosis was not of record prior to May 2001, 
and in turn was not considered by the RO in its final 
decision that denied service connection for PTSD.  
Accordingly, the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disability (MDD) other 
that PTSD should be assessed as a claim independent of the 
Veteran's new and material evidence claim by the Board below.  
See Boggs, supra.  The claim for service connection for an 
acquired psychiatric disorder other than PTSD is therefore 
referred to the RO for proper consideration and review.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision 
of May 2001.  The appellant was notified of that decision and 
of his appellate rights in a letter of the same moth and he 
did not file a timely appeal.

2.  Evidence received subsequent to the May 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2001 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2009).  

2.  Evidence submitted subsequent to the May 2001 rating 
decision denying service connection for PTSD is not new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the appellant in 
September 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

Copies of the Veteran's service treatment and personnel 
records, VA treatment records, and U.S. Army criminal 
investigation records have been obtained.  Neither the 
Veteran nor his representative have identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Veteran also testified 
at a Travel Board hearing in connection with the case in 
August 2009.  

VA need not conduct an examination with respect to the claims 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
The Board notes that a VA examination was conducted, however.  
The adequacy of the examination report need not be 
considered.  Woehlaert v. Nicholson, 21 Vet.App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When an appellant seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the appellant's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. § 
7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  

The appellant filed his initial claim for service connection 
for PTSD in March 2000.  The claim was denied in a May 2001 
rating decision.  Available evidence showed he did not have a 
verified stressor and he did not provide sufficient 
information regarding the suicide of a squadron member.  He 
was notified of the denial in a May 2001 letter, and did not 
appeal that decision.  The decision became final.   

In August 2006, the Veteran attempted to reopen the claim for 
service connection for PTSD.  Evidence received since that 
denial included VA outpatient treatment records, U.S. Army 
Criminal Investigation Report, an April 2008 VA examination 
report, and an August 2009 transcript of a Travel Board 
hearing.  

The appellant's VA outpatient treatment records are not 
considered new and material.  These records show records of 
periodic treatment for PTSD and alcohol treatment.  This 
evidence is new in that it is not evidence that was 
previously of record.  However, it is not material as it does 
not relate the origin of the appellant's claimed PTSD.  
Therefore, it does not  raise a reasonable possibility of 
substantiating the claim and is not new and material.  

U. S. Army Criminal Investigation Report was also obtained 
and submitted in connection with claim to reopen for service 
connection for PTSD.  This report shows findings that a 
squadron member of the appellant, committed suicide in 
November 1975.  This evidence, which is new, does relate to 
the origin of the claimed condition in service.  
Specifically, it showed a suicide occurred during the 
Veteran's active service, and that the victim was attached to 
the Veteran's unit at the time the suicide occurred.  
However, this evidence, which shows that the suicide occurred 
during a period of other than honorable service, does not 
raise a reasonable possibility of substantiating the claim, 
and is therefore, not new and material.  

An April 2008 VA examination report was also associated with 
the claim and is not new and material.  This examination 
report relates the Veteran's diagnosis of PTSD to his 
witnessing the suicide of a squadron member who served in the 
appellant's unit.  However, the findings of the examination 
are not material because the stressor at issue occurred 
during a period of other than honorable service.  It does not 
raise a reasonable possibility of substantiating the 
appellant's claim.  

The appellant testified at a Travel Board hearing in August 
2008.  He related during the hearing that the suicide death 
of a squadron member in his unit affected him to the extent 
that he had PTSD.  He testified that he disagreed with the 
findings of VA because they separated his service into two 
separate periods, the first honorable service, and the second 
from April 1975 to June 1977, under conditions other than 
honorable.  He testified that to him, it was one continuous 
period of his life and should all be used to determine 
whether he warranted PTSD.  This evidence is new, in that it 
was never previously of record.  It is however, not material, 
as it relates to evidence that was obtained during his second 
period of service which was other than honorable conditions 
and therefore, is a bar to VA benefits.  Therefore, it does 
not raise a reasonable possibility of substantiating a claim 
for service connection for PTSD for his first period of 
service.  

A person seeking VA benefits must first establish that they 
have attained the status of veteran.  Holmes v. Brown, 10 
Vet. App. 38, 40 (1997).  The term "veteran" means a person 
who served in the active military, naval or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  
38 U.S.C.A. § 101(2).  

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits. 
 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2009).  A 
discharge issued under honorable conditions is binding on VA.  
38 C.F.R. § 3.12(a).

The provisions of 38 C.F.R. § 3.12(b) set out conditions 
under which discharge or release from service constitutes a 
bar to the payment of pension or compensation benefits.  
However, such benefits will not be barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided in law and regulation.  38 U.S.C.A. § 
5303(b).  With the exception for insanity, benefits are not 
payable where the former service member was discharged or 
released by reason of the sentence of a general court 
martial.  38 C.F.R. § 3.12(c)(2).  Benefits are also not 
payable where the former service member was discharged under 
other than honorable conditions as a result of AWOL for a 
continuous period of at least 180 days.  38 C.F.R. § 
3.12(c)(6).

In this case, all of the evidence submitted in an effort to 
reopen the claim for service connection for PTSD is evidence 
related to the appellant's period of service (April 1975 to 
June 1977) which related to his period of service under other 
than honorable conditions and is a bar to VA compensation 
benefits.  There is no reasonable possibility that this 
evidence would alter that fact.

Further, the Board has considered the appellant's written 
statements of record.  He maintains that he his periods of 
service were not appropriately considered as one period of 
service by VA.  These statements are basically duplicative of 
statements rendered by the appellant before on behalf of his 
claim.  These statements do not have an effect on evidence 
related to PTSD during a period of honorable service.  As 
such, the evidence is not new and material.

As the evidence received since the last final denial in 
May 2001 is neither new or material, the application to 
reopen the claim for service connection for PTSD must fail.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  





ORDER

New and material evidence sufficient to reopen the claim for 
service connection for PTSD, not having been submitted, the 
claim is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


